BARD, District Judge.
This is an action under § 205(e) of the Emergency Price Control Act of 1942, as amended1 to recover damages for an alleged overcharge in connection with the sale of a used automobile.
On the basis of the pleadings and the testimony, I make the following special
Findings of Fact.
1. The plaintiff is Herbert Berge.
2. The defendant is Forrester H. Scott.
3. On or about October 10, 1945, the defendant sold and delivered to the plaintiff a Cord automobile, equipped with a radio.
4. The defendant advertised, and represented to the plaintiff, that the automobile was a 1938 Cord.
5. The automobile which the defendant sold to the plaintiff was actually a 1936 Cord.
6. The plaintiff paid the defendant the sum of $978.40 for the automobile.
7. The ceiling price for a 1936 Cord was $758.80.
' 8. The defendant has not proved that the overcharge was neither wilful, nor the result of failure to take practicable precautions against the occurrence of the violation.
Conclusions of Law.
1. This court has jurisdiction of the subject matter and parties to this action.
2. The court, in its discretion, assesses plaintiff’s damages at $250.00.
3. Judgment may be entered in favor of plaintiff in the amount of $250.00 plus costs of the action, together with attorney’s fee, which is hereby fixed at $100.00.

 56 Stat. 33, 34, as amended, 58 Stat. 640, 60 Stat. 676, 50 U.S.C.A.Appendix § 925(e).